Name: 79/654/EEC: Commission Decision of 16 July 1979 amending Decision 79/277/EEC derogating from Decisions 78/693/EEC, 78/694/EEC, 78/695/EEC and 79/238/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil, Uruguay and Paraguay
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-07-24

 Avis juridique important|31979D065479/654/EEC: Commission Decision of 16 July 1979 amending Decision 79/277/EEC derogating from Decisions 78/693/EEC, 78/694/EEC, 78/695/EEC and 79/238/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil, Uruguay and Paraguay Official Journal L 186 , 24/07/1979 P. 0042 - 0042****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 236 , 26 . 8 . 1978 , PP . 19 , 29 AND 37 . ( 4 ) OJ NO L 7 , 11 . 1 . 1979 , P . 31 . ( 5 ) OJ NO L 53 , 3 . 3 . 1979 , P . 33 . ( 6 ) OJ NO L 65 , 15 . 3 . 1979 , P . 32 . COMMISSION DECISION OF 16 JULY 1979 AMENDING DECISION 79/277/EEC DEROGATING FROM DECISIONS 78/693/EEC , 78/694/EEC , 78/695/EEC AND 79/238/EEC CONCERNING ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION FOR IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL , URUGUAY AND PARAGUAY ( 79/654/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS ANIMAL HEALTH CONDITIONS CONCERNING IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL AND URUGUAY WERE LAID DOWN BY DECISIONS 78/693/EEC , 78/694/EEC AND 78/695/EEC ( 3 ), AS LAST AMENDED BY DECISION 79/18/EEC ( 4 ), AND FROM PARAGUAY BY DECISION 79/238/EEC ( 5 ); WHEREAS DIFFICULTIES EXIST IN THE APPLICATION OF ARTICLE 20 ( K ) OF DIRECTIVE 72/462/EEC WHICH HAVE STILL TO BE RESOLVED ; WHEREAS , PENDING THE RESOLUTION OF SUCH DIFFICULTIES AND IN ORDER NOT TO DISRUPT EXISTING TRADE PATTERNS , THE MEMBER STATES SHOULD BE ALLOWED , ON A TEMPORARY BASIS , TO CONTINUE TO AUTHORIZE IMPORTS OF WHOLE MASSETER MUSCLES OF BOVINE ANIMALS ; WHEREAS DECISION 79/277/EEC ( 6 ) PROVIDED FOR SUCH TEMPORARY AUTHORIZATIONS ; WHEREAS A FURTHER PERIOD IS NECESSARY TO RESOLVE THE DIFFICULTIES REFERRED TO ABOVE ; WHEREAS THE COMMISSION WILL MAKE THE NECESSARY PROPOSALS BEFORE 1 OCTOBER 1979 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLES 1 , 2 , 3 AND 4 OF DECISION 79/277/EEC THE DATE ' 31 JULY 1979 ' IS REPLACED BY ' 31 DECEMBER 1979 ' . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 JULY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT